The opinion of the court was delivered, March 26th 1866, by
Agnew, J.
If the fact of an adjournment be admitted, the conclusions of the plaintiff in error must be conceded, and the reception of the verdict was irregular and erroneous. But the case is solved by an answer to the question, What is an adjournment ? It is an act, not a declaration. In the proper order of procedure the announcement of the crier precedes, and does not follow, adjournment. It is but a proclamation to those in attendance of the time to which the court intends to adjourn, and gives notice of the formal act of adjournment. But adjournment is the act of separation and departure, and until this has fairly taken place, the act is incomplete. The fact of giving the order of adjournment, and the act of rising to the feet preparatory to separation, is not actual adjournment, if the judges are yet on their bench, and those remain who are concerned in the business before them. The court is not yet fully dissolved, and can recall the *201order of adjournment. The parties before them are yet subject to their orders. Such was this case. Just as the crier had finished pronouncing the adjournment, and as the judges had risen to their feet, the jury entered with their verdict. The counsel were present, the judges still on their bench, and the members of the bar yet within it. The judges immediately resumed their seats, and directed the prothonotary to take the verdict ; which he did, and recorded it in the presence of the counsel of both parties. Under these circumstances the receiving of the verdict was good whether the counsel objected or did not. They were present, and were deprived of no privilege. The plaintiffs in error lost no right, and missed no opportunities of which they might not have availed themselves. The reason of the law and the facts of the case are against them, and we should be doing no service to society or to the interests of justice were we to encourage such nice technicalities.
The other error was not pressed, and has nothing in it.
Judgment affirmed.